Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 1 of 39 Page ID #:1




  1   STOKES WAGNER ALC
      PETER B. MARETZ, SBN 144826
  2   pmaretz@stokeswagner.com
      JAMIE L. SANTOS, SBN 325564
  3   jsantos@stokeswagner.com
      600 West Broadway, Suite 910
  4   San Diego, CA 92101
      Telephone: (619) 232-4261
  5   Facsimile: (619) 232-4840
  6   STOKES WAGNER ALC
      DIANA LERMA, SBN 258442
  7   dlerma@stokeswagner.com
      555 West 5th Street, 35th Floor
  8   Los Angeles, CA 90013
      Telephone: (213) 618-4128
  9   Facsimile: (619) 232-4840
 10
      Attorneys for Plaintiff COLUMBIA
 11   SUSSEX MANAGEMENT, LLC,
      individually and on behalf of all other hotel
 12   owners and managers operating hotels in
      Santa Monica, California
 13
 14
 15                            UNITED STATES DISTRICT COURT
 16                          CENTRAL DISTRICT OF CALIFORNIA
 17
 18    COLUMBIA SUSSEX                                Case No.
       MANAGEMENT, LLC, individually and
 19    on behalf of all other hotel owners and        CLASS ACTION COMPLAINT
       managers operating hotels in Santa             FOR DECLARATORY AND
 20    Monica, California,                            OTHER RELIEF
 21                              Plaintiff,           DEMAND FOR JURY TRIAL
 22          vs.
 23    CITY OF SANTA MONICA,
 24                              Defendant.
 25
 26
 27
 28
                                                  1
 30                 CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 2 of 39 Page ID #:2




  1         Plaintiff, COLUMBIA SUSSEX MANAGEMENT, LLC, a Kentucky limited
  2   liability company (“Columbia Sussex” or “Plaintiff”) asserts the following claims,
  3   individually and on behalf of all other Santa Monica hotel owners and managers,
  4   against Defendant CITY OF SANTA MONICA (“Santa Monica” or “Defendant”),
  5   and alleges as follows:
  6                                    INTRODUCTION
  7         1.       On September 27, 2019, the City of Santa Monica City Council passed
  8   an ordinance (known as Santa Monica Municipal Code Chapter 4.67 and referred to
  9   herein as “the Ordinance”) that, in pertinent part, will limit hotel employees cleaning
 10   guest or meeting rooms, regardless of title, from cleaning more than a specific square
 11   footage depending on hotel size during their scheduled shift. More specifically, at
 12   hotels with fewer than 40 rooms, employees may not be required to clean more than
 13   4,000 square feet of floor space, regardless of furniture, equipment, or amenities, in
 14   one eight-hour workday; at hotels with 40 or more rooms, employees may not be
 15   required to clean more than 3,500 square feet of floor space.
 16         2.       Severe penalties apply if a room cleaner is assigned work over the
 17   square footage cap during his/her workday, and a hotel employer must then
 18   compensate the room cleaner at twice the employee’s regular rate of pay for all hours
 19   worked that day – not just those hours worked on space beyond the applicable square
 20   footage cap.
 21         3.       Further, while the square footage cap is a definitive requirement, the
 22   Ordinance improperly provides a waiver of that mandate at the sole discretion of the
 23   union collective bargaining representative for hotels that are unionized and have a
 24   collective bargaining agreement, leaving penalty enforcement of averred safety
 25   protections in the Ordinance to an entity for its potential economic advantage in
 26   future collective bargaining. Non-union hotels are not capable of receiving such a
 27   waiver, further allowing for the potential economic gain of the hotel-dominant union
 28   that promoted the passage of the Ordinance in its present form, in direct violation of
                                                  2
 30                   CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 3 of 39 Page ID #:3




  1   the preemption provided by the National Labor Relations Act, 29 U.S.C. §§ 151-
  2   169.1
  3           4.   As set forth in the following paragraphs, Plaintiff challenges a singular
  4   portion of the Ordinance – Chapter 4.67.030(a), hereinafter referred to as the
  5   “Chapter,” along with its waiver provision – as Constitutionally improper, invalid,
  6   and preempted.
  7                                          PARTIES
  8           5.   Plaintiff Columbia Sussex is a limited liability company that operates
  9   the JW Marriott Santa Monica Le Merigot (the “Le Merigot Hotel”), a hotel with 175
 10   rooms and suites located within Santa Monica, California.
 11           6.   The Le Merigot Hotel is a beach-adjacent resort hotel within the city
 12   limits of Santa Monica and is a “hotel,” as defined in Santa Monica Municipal Code
 13   Chapter 4.67.010(k). The Le Merigot Hotel will be subject to the restrictions and
 14   penalties in the Chapter when it goes into effect on January 1, 2020. The Le Merigot
 15   Hotel has more than 40 guest rooms, and it is therefore subject to the 3,500 square
 16   foot “floor space” cleaning limitation on room attendants provided in the Chapter.
 17   The house keeping staff at the Le Merigot are employed by Columbia Sussex.
 18           7.   As a result of broad national advertising and their location, most if not
 19   all of the putative class of Plaintiff hotels in Santa Monica (including the Le Merigot)
 20   host an overwhelming majority of their guests from outside of California. For
 21   example, only 14% of the guests of the Le Merigot (and other Santa Monica hotels)
 22   are residents of the State of California, and the rest hail from out of state.
 23   ///
 24   1
        That preemption is generally referred to as Machinists preemption (named after the
 25   decision in Int’l Ass’n of Machinists v. Wis Emp’t Relations Comm’n, 427 U.S. 132
      (1976)). Unlike the averred interference with labor management relations at issue in
 26   the case of American Hotel and Lodging Association v. City of Los Angeles, 834 F.3d
      958 (9th Cir. 2016), the waiver permitted to undermine any health and safety
 27   obligations in the Ordinance is not a minimum wage standard that falls within the
      ambit of state power to delegate to a union. It is instead a unilaterally controlled
 28   “weapon of self-help” prohibited by Machinists and so subject to preemption.
                                                    3
 30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 4 of 39 Page ID #:4




  1         8.     Defendant Santa Monica is a political subdivision of the State of
  2   California, County of Los Angeles, and is located within this judicial district.
  3         9.     Defendant Santa Monica (population was 89,736) is a beachfront city in
  4   western Los Angeles County situated on the Santa Monica Bay. It is bordered on
  5   three sides by the city of Los Angeles.
  6         10.    Due in part to its very agreeable climate, beautiful beaches, and popular
  7   entertainment venues, Defendant Santa Monica has become a famed resort town that
  8   has experienced a tourism boom in the last 40 years resulting from visits of largely
  9   out-of-state visitors that are served by its 41 hotels.
 10         11.    The unnamed class of hotel owners and managers operate 40 of those
 11   hotels of varying size within the geographical boundaries of Santa Monica.
 12                                      JURISDICTION
 13         12.    This Court has jurisdiction over the present controversy under the
 14   provisions of 28 U.S.C. § 1331, which provides for original jurisdiction over
 15   Plaintiff’s claims arising under the laws of the United States and actions to secure
 16   equitable and other relief under the appropriate governing statutes.
 17         13.    The Court further has jurisdiction pursuant to the provisions of 28
 18   U.S.C. § 2201 since Plaintiffs are also seeking declaratory relief.
 19         14.    This action also arises under the Civil Rights Act of 1871, as amended,
 20   42 U.S.C. § 1983 and the United States and California Constitutions.
 21         15.    Finally, the Court is permitted to hear Plaintiff’s claims brought
 22   pursuant to the California Constitution in accordance with its supplemental
 23   jurisdiction over state law claims as per 28 U.S.C. § 1367(a).
 24                                            VENUE
 25         16.    Venue is proper in this Court under 28 U.S.C. § 1391(a), because Santa
 26   Monica is located in this district, the events giving rise to Plaintiff’s claims have
 27   occurred in this district, and the challenged Santa Monica ordinance is (and will be
 28   further) implemented in this district.
                                                    4
 30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 5 of 39 Page ID #:5




  1                            INTRADISTRICT ASSIGNMENT
  2         17.    Assignment to the Western Division of this District is proper, since the
  3   events or omissions which give rise to the claims herein occurred within the County
  4   of Los Angeles.
  5                               FACTUAL ALLEGATIONS
  6                          The Unlawful Aspects of the Ordinance
  7         18.    On September 10, 2019, the Santa Monica City Council adopted
  8   Ordinance 2614, an Ordinance of the City Council of the City of Santa Monica
  9   amending the Santa Monica Municipal Code Chapter 4.67 with the stated purpose
 10   “to Enhance Protection of Hotel Workers in the Local Hospitality Industry.” Santa
 11   Monica Ordinance 2614. (A copy of Santa Monica Ordinance 2614 is attached hereto
 12   as Exhibit 1.)
 13         19.    The Ordinance is codified at Santa Monica Municipal Code Chapter
 14   4.67, and will take effect as applicable here on January 1, 2020. Id. § 4.67.050.
 15         20.    As is relevant here, Santa Monica Municipal Code Chapter 4.67.030,
 16   entitled “Measures to Provide Fair Compensation for Workload,” provides in
 17   subdivision (a), entitled “Workload Limitation,” that:
 18                For hotels with fewer than 40 guest rooms, a hotel
                   employer shall not require a room attendant to clean rooms
 19                amounting to a total of more than 4,000 square feet of floor
                   space in any eight-hour workday, unless the hotel employer
 20                pays the room attendant twice the room attendant’s regular
                   rate of pay for each and every hour worked during the
 21                workday. For hotels with 40 or more guest rooms, a hotel
                   employer shall not require a room attendant to clean rooms
 22                amounting to a total of more than 3,500 square feet of floor
                   space in any eight-hour workday, unless the hotel employer
 23                pays the room attendant twice the room attendant’s regular
                   rate of pay for each and every hour worked during the
 24                workday. If a room attendant is assigned to clean seven or
                   more checkout or additional bed rooms during any eight-
 25                hour workday, each such checkout or additional bed room
                   shall for purposes of this subsection count as 500 square
 26                feet, regardless of the actual square footage of each room.
                   The limitations contained herein apply to any combination
 27                of spaces, including guest rooms, meeting rooms, and other
                   rooms within the hotel, and apply regardless of the
 28                furniture, equipment, or amenities in such rooms
                                                  5
 30                    CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 6 of 39 Page ID #:6




  1   Santa Monica Municipal Code Chapter 4.67.030(a) (the Chapter).
  2         21.    As defined in Santa Monica Ordinance 2614, and as relevant here:
                   (j)   “Guest room” means any room or suite of rooms
  3                      intended to be used by a guest of a hotel for
                         sleeping purposes.
  4
                   (l)   “Hotel employer” means any person who owns,
  5                      controls, or operates a hotel in the City, and
                         includes any person or contractor who, in a
  6                      managerial, supervisory, or confidential capacity,
                         employs hotel workers to provide services at a hotel
  7                      in conjunction with the hotel’s purpose.
  8                (q)   “Room attendant” means a hotel worker whose
                         principal duties are to clean and put in order guest
  9                      rooms in a hotel.
 10                (t)   “Workday” means any consecutive 24-hour period
                         commencing at the same time each calendar day.
 11
 12   Santa Monica Municipal Code Chapter 4.67.010.
 13         22.    As set forth above, the Chapter belies the avowed purpose of the
 14   Ordinance to protect the health and safety of hotel workers since it does not limit how
 15   many rooms or how much floor space a room attendant can clean in a Santa Monica
 16   hotel in a given day, but rather imposes a penalty on hotels in the event that they
 17   require room attendants to clean more than 3,500 square feet of “floor space” (not
 18   clearly defined) in an eight-hour workday, mandating that such workers receive twice
 19   their regular rate of pay for the entire workday in the event they clean any amount of
 20   guest rooms greater than either 4,000 or 3,500 square feet of floor space arbitrarily
 21   depending on the size of the hotel.
 22         23.    On information, knowledge, and reasonable belief, Plaintiff alleges that
 23   the passage of the Ordinance in general and the Chapter in specific was prompted by
 24   the union that is the predominant collective bargaining representative of union-based
 25   hotels in Santa Monica in a direct effort to: (a) force an increase in union membership
 26   (and a concomitant increase in dues paid) by forcing unionized hotels to hire
 27   additional room attendants to meet the demands of the square-footage-based work
 28   restrictions; and (b) use the unilateral waiver provision it was provided to force non-
                                                  6
 30                 CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 7 of 39 Page ID #:7




  1   union hotels to accept collective bargaining representation and to force interference
  2   with the procedural aspects of the collective bargaining process by forcing
  3   concessions which would otherwise not be considered.          Santa Monica Code §
  4   4.67.110 provides that the Chapter (and a few other sections of the Ordinance) “may
  5   be waived pursuant to a bona fide collective bargaining agreement.” Thus, Santa
  6   Monica has declared that a room attendant at the Le Merigot who cleans more than
  7   3,500 square feet is entitled to double pay for the day unless the union decrees
  8   otherwise. Unions thus have an effective veto over whether the Ordinance will apply
  9   to Santa Monica hotels, which will have the effect of giving unions an additional,
 10   unnecessary advantage in negotiations with Santa Monica hotels.
 11                 The Ordinance Violates the Dormant Commerce Clause
 12         24.     The United States Constitution vests Congress with the power “[t]o
 13   regulate Commerce with foreign Nations, and among the several States, and with the
 14   Indian Tribes.” U.S. Const., art. I, cl. 3, § 8. Under the doctrine that federal law
 15   preempts state law, the U.S. Supreme Court has ruled that there exists a “dormant”
 16   Commerce Clause that restricts “the power of states to enact laws imposing
 17   substantial burdens on [interstate] commerce.” South-Central Timber Dev., Inc. v.
 18   Wunnicke, 467 U.S. 82, 87 (1984). Under the doctrine of the dormant Commerce
 19   Clause, state laws will be found invalid if the burden imposed “is clearly excessive
 20   in relation to the putative local benefits.” Pike v. Bruce Church, Inc., 397 U.S. 137,
 21   142 (1970).
 22         25.     The chilling effect resulting from the increased costs imposed by the
 23   restrictions and penalties at issue here on the apparent overwhelming number of
 24   visitors coming to Santa Monica from other states will impose a substantial burden
 25   on interstate commerce and must therefore be weighed against any averred local
 26   benefit, especially one that has no apparent basis.
 27         26.     The averred health and safety benefit to workers in Santa Monica
 28   provided by the provisions of the Chapter is not supported or supportable and has not
                                                  7
 30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 8 of 39 Page ID #:8




  1   been demonstrated by any research or evidence produced.
  2         27.    Moreover, (a) the differences in restrictions attached to smaller hotels
  3   verses those larger hotels with more rooms, and (b) the right of a collective
  4   bargaining representative to waive the provisions of the Chapter, contradict the
  5   premise that the health and safety of room attendants were the motivating factors in
  6   the passage of the Chapter provisions.
  7         28.    With respect to the Le Merigot and other Santa Monica hotels, for
  8   example, only 14% of its guests are residents of the State of California, and the rest
  9   hail from out of state. The Le Merigot also advertises outside the State of California
 10   to attract non-California clientele to this Santa Monica hotel.
 11         29.    The Le Merigot, like most Santa Monica hotels on information and
 12   belief, currently requires its room attendants to clean more than 3,500 square feet a
 13   day. Thus, the Le Merigot will either have to begin paying its room attendants twice
 14   their pay for such work or hire (and pay) additional room attendants to perform the
 15   same amount of work. This will cause the Le Merigot to incur significant additional
 16   costs which it will have to pass along to its predominantly out-of-state guests
 17   (increasing the cost of Santa Monica hotels to its predominantly out-of-state clientele
 18   and/or decreasing the number of out-of-state tourists who stay at hotels like the Le
 19   Merigot).
 20         30.    Santa Monica did no study and did not undertake any reasonable inquiry
 21   to determine that 3,500 and 4,000 are reasonable amounts of space for room
 22   attendants to clean without affecting the health and safety of the room attendants it
 23   claims it seeks to protect. Nor did Santa Monica purport to explain why it is
 24   reasonable for a room attendant at a smaller hotel to clean a greater area than at a
 25   larger hotel. These factors, together with the provision giving collective bargaining
 26   representative entities power to remove the restrictions, make the demonstration of
 27   local benefit supporting the imposition of the restrictions and penalties illusory and
 28   impossible to establish as a matter of law.
                                                    8
 30                 CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 9 of 39 Page ID #:9




  1            31.   In sum, the Ordinance violates the dormant Commerce Clause because
  2   it imposes a substantial burden on interstate commerce that is excessive in relation to
  3   the alleged local benefits obtained.
  4                  The Ordinance Is Preempted by Federal and State Law
  5            32.   The United States and the State of California have enacted a substantial
  6   body of interrelated laws intended to uniformly adopt and enforce occupational safety
  7   and health standards throughout the United States and California.
  8            33.   California employers such as Plaintiff and the putative class of hotel
  9   owners and operators are subject to the Occupational Safety and Health Act of 1970
 10   (“OSHA”), 29 U.S.C. §§ 651-678, the California Occupational Health and Safety Act
 11   of 1973 (“Cal/OSHA”), Cal. Lab. Code § 6300, et seq., and the standards set by the
 12   California Occupational Safety and Health Standards Board, California Labor Code
 13   § 140.
 14            34.   The Chapter may be held invalid if the Court finds that in passing the
 15   California Occupational Safety and Health Act, the Legislature expressly or
 16   impliedly manifested its intent to fully occupy that area of the law.
 17            35.   The California Supreme Court has espoused the standard for state
 18   preemption of a local ordinance as follows:
 19                  Under . . . the California Constitution, a county or city
                     may make and enforce within its limits all local, police,
 20                  sanitary, and other ordinances and regulations not in
                     conflict with general laws. If otherwise valid local
 21                  legislation conflicts with state law, it is preempted by
                     such law and is void. A conflict exists if the local
 22                  legislation duplicates, contradicts, or enters an area fully
                     occupied by general law, either expressly or by legislative
 23                  implication . . . [L]ocal legislation enters an area that is
                     “fully occupied” by general law when the Legislature has
 24                  expressly manifested its intent to “fully occupy” the area
                     or when it has impliedly done so . . . .
 25
 26   Sherwin-Williams Co. v. City of Los Angeles, 4 Cal. 4th 893, 897-98 (Cal. 1993)
 27   (internal quotation marks and citations omitted).
 28
                                                    9
 30                   CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

 31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 10 of 39 Page ID #:10




   1         36.    A court looking for implied preemption must consider the entire purpose
   2   and scope of the statutory scheme. Big Creek Lumber Co. v. County of Santa Cruz,
   3   38 Cal. 4th 1139, 1157 (Cal. 2006). Implied preemption will be found where: (1) the
   4   state law completely covers the subject so as to clearly indicate the matter is one of
   5   exclusively state concern; (2) state law partially covers the subject, clearly indicating
   6   a paramount state concern that will not tolerate further local action; or (3) state law
   7   partially covers the subject and the adverse effect of a local ordinance on transient
   8   citizens of the state outweighs the possible municipal benefit. Id. at 1157-58
   9         37.    Under Cal. Lab. Code § 142.3, the Standards Board is “the only agency
  10   in the state authorized to adopt occupational safety and health standards.” Under Cal.
  11   Lab. Code § 142.2, at each Standards Board meeting, interested persons are permitted
  12   to propose new or revised standards concerning occupational safety and health.
  13         38.    Under this framework, there currently exist detailed standards and
  14   penalty schemes applicable to employers such as Plaintiff and the putative class it
  15   represents. Cal. Code Regs. tit. 8, § 336.
  16         39.    The Chapter establishes an occupational safety and health standard and
  17   penalty scheme that is duplicative of, and in contradiction with, the safety and health
  18   framework existing under federal and California law. The Chapter is thus preempted
  19   by OSHA and Cal/OSHA.
  20         40.    As set forth above, the Chapter (and its waiver provision) are also
  21   preempted by the National Labor Relations Act, 29 U.S.C. §§ 151-169. See, e.g.,
  22   Chamber of Commerce v. Bragdon, 64 F.3d 497 (9th Cir. 1995).
  23                                     In the Alternative
  24         41.    In the alternative, and in the event the Court does not invalidate the
  25   Chapter as unconstitutional or preempted, Plaintiff seeks a declaration that, if the
  26   Chapter requires payment of a penalty if Santa Monica room attendants clean greater
  27   than a certain square footage in a workday, there is no penalty if room attendants
  28   clean only the permitted area but also do other work other than clean rooms.
                                                    10
  30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 11 of 39 Page ID #:11




   1         42.    The Chapter speaks only to cleaning rooms, imposing a limit on the
   2   square footage a room attendant can clean above which the hotel must pay the room
   3   attendant twice regular pay for the entire day. However, the Chapter is silent about
   4   what other work such workers may perform in a workday other than room cleaning.
   5   For example, the Chapter is silent as to whether a room attendant at the Le Merigot
   6   who cleans 3,499 square feet of rooms a day can also work in the laundry for an hour,
   7   for example, or clean a hallway, without the hotel having to pay the worker twice the
   8   normal rate of pay.
   9         43.    While Plaintiff believes that such additional work is permitted by the
  10   express terms of the Chapter, there is little doubt that Santa Monica and the
  11   Ordinance’s union backers will take a contrary view – namely, that a Santa Monica
  12   room attendant who cleans 3,499 square feet of rooms at the Le Merigot cannot do
  13   any other work without receiving twice regular pay for the entire workday.
  14         44.    Plaintiff therefore, in the alternative, seeks a declaration and Court
  15   determination as whether such additional work is permitted without payment of the
  16   penalty. Plaintiff seeks this alternative relief because the civil remedies provided for
  17   in Ordinance 2614 are severe, and include a private right of action for any individual
  18   who believes he or she is “aggrieved,” entitlement to injunctive relief, penalties of as
  19   much as $300 per day per worker, and recovery of attorney’s fees and costs in any
  20   resulting litigation. Santa Monica Municipal Code Chapter 4.67.120.
  21                                 Class Action Allegations
  22         45.    Plaintiff brings this action on its own behalf and as a class action on
  23   behalf of all of the other 40 hotels located within Santa Monica for declaratory and
  24   other relief for those parties that will be subject to Chapter 467.030(a) of the
  25   Ordinance.
  26         46.    This action is properly maintainable as a class action for declaratory and
  27   other relief under the applicable Federal Rules of Civil Procedure because:
  28   ///
                                                   11
  30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 12 of 39 Page ID #:12




   1                 (a)    The Class is so numerous that joinder of all members is
   2   impracticable. There are over forty hotels in Santa Monica that will be subject to the
   3   provisions of Chapter 467.030(a) and each will require their room attendants to clean
   4   more than 3,500 (or 4,000) square feet of rooms daily.
   5                 (b)    Questions of law and fact are common to the Class, and in fact
   6   are identical, including the validity of the provisions in Chapter 467.030(a) of the
   7   Ordinance (and its waiver provision) under the Dormant Commerce Clause and
   8   whether those provisions are preempted by federal or California law or are otherwise
   9   in violation of federal or state Constitutional rights.
  10                 (c)    Plaintiff is committed to prosecuting this action and has retained
  11   competent counsel experienced in litigation of this nature.
  12                 (d)    Plaintiff’s claims are typical of the claims of other members of
  13   the Class, and Plaintiff has the same interests as the other members of the Class.
  14   Plaintiff is an adequate representative of the Class and will fairly and adequately
  15   protect the interests of the Class.
  16                 (e)    The prosecution of separate actions by individual members of the
  17   Class would create the risk of (i) inconsistent or varying adjudications with respect
  18   to individual members of the Class that could establish incompatible standards of
  19   conduct for Santa Monica hotels, or (ii) adjudications with respect to individual
  20   members of the Class that would as a practical matter be dispositive of the interests
  21   of other Class members not parties to the adjudications or would substantially impair
  22   their ability to protect their interests.
  23                 (f)    Santa Monica has acted (and/or refused to act) on grounds that
  24   apply generally to the Class, and it is causing injury to Plaintiff and to the Class as
  25   set forth herein, such that final declaratory relief is appropriate on behalf of the
  26   Class as a whole.
  27                 (g)    The questions of law and fact common to the members of the
  28   Class predominate over any questions affecting only its individual members, such
                                                    12
  30                   CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 13 of 39 Page ID #:13




   1   that a class action is superior to any other available method for fairly and efficiently
   2   adjudicating this controversy.
   3                                        COUNT ONE
   4                                    (For Declaratory Relief)
   5         47.    Plaintiff incorporates by reference herein the paragraphs above as
   6   though fully set forth herein.
   7         48.    Based on the foregoing, an actual controversy has arisen and now exists
   8   between the parties concerning the validity and constitutionality of Chapter
   9   4.67.030(a) of the Ordinance (and its waiver provision), and Plaintiff’s and the
  10   putative Class Members’ obligations, if any, under this law, for which Plaintiff seeks
  11   a declaration of rights.
  12         49.    A judgment is necessary declaring that Chapter 4.67.030(a) of the
  13   Ordinance is invalid and unenforceable under the Dormant Commerce Clause and/or
  14   as preempted by, in conflict with, or otherwise invalid under federal law and
  15   California law as set forth herein; or, in the alternative, Defendant denies that the
  16   Ordinance (if enforceable) permits room attendants to perform additional non-room-
  17   cleaning work without receiving double pay for the day, as set forth herein.
  18         50.    An adversarial conflict exists between Plaintiff and the putative class
  19   members on one hand and the Defendant City of Santa Monica on the other arising
  20   from the terms of the Chapter and its effective date of January 1, 2020.
  21         51.    There is a substantial controversy between the parties, who have adverse
  22   legal interests of sufficient immediacy and reality to warrant the issuance of a
  23   declaratory judgment. The controversy between the parties is thus immediate and
  24   real, and the dispute is concrete, tangible, and bounded.
  25         52.    The provisions of Chapter 4.67.030(a) of the Ordinance will go into
  26   effect on January 1, 2020, unless this Court issues the requested relief, creating a real
  27   and reasonable apprehension on the part of Plaintiff and all putative class members,
  28   especially in light of the economic effect of having the provisions of the Chapter
                                                    13
  30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 14 of 39 Page ID #:14




   1   made applicable including the draconian penalties applicable under the Chapter’s
   2   provisions.
   3          53.    Plaintiff therefore seeks entry of a declaratory judgment that the subject
   4   provisions of the Ordinance are invalid and unenforceable under the Dormant
   5   Commerce Clause, and/or as preempted by, invalid under, and in conflict with federal
   6   law and California law.
   7                                       COUNT TWO
   8         (Chapter 4.67.030(a) of the Ordinance (and Its Waiver Provision) Are
   9                    Preempted by the National Labor Relations Act)
  10          54.    Plaintiff incorporates by reference herein the paragraphs of this
  11   Complaint as though fully set forth herein.
  12          55.    As set forth herein, a declaratory judgment is necessary in that Chapter
  13   4.67.030(a) (and its waiver provision) are unenforceable because they are preempted
  14   by and in conflict with the National Labor Relations Act in interfering with the
  15   process of collective bargaining as made unlawful and preempted by the Machinists
  16   doctrine.
  17                                     COUNT THREE
  18                        (Chapter 4.67.030(a) of the Ordinance Is
  19                     Invalid under the Dormant Commerce Clause)
  20          56.    Plaintiff incorporates by reference herein the paragraphs of this
  21   Complaint as though fully set forth herein.
  22          57.    As set forth herein, a declaration that Chapter 4.67.030(a) of the
  23   Ordinance is void is necessary in that the provisions contained therein are invalid and
  24   unenforceable under the dormant Commerce Clause of the United States
  25   Constitution.
  26   ///
  27   ///
  28   ///
                                                     14
  30                   CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 15 of 39 Page ID #:15




   1                                        COUNT FOUR
   2                   (Chapter 4.67.030(a) of the Ordinance Is Preempted
   3                by Federal and State Occupational Health and Safety Laws)
   4          58.     Plaintiff incorporates by reference herein the paragraphs of this
   5   Complaint as though fully set forth herein.
   6          59.     As set forth herein, a declaratory judgment is necessary in that Chapter
   7   4.67.030(a) is preempted by and in conflict with federal and state occupational health
   8   and safety laws, including OSHA and Cal/OSHA.
   9                                         COUNT FIVE
  10                                       (42 U.S.C. § 1983)
  11          60.     Plaintiff incorporates by reference herein the paragraphs of this
  12   Complaint as though fully set forth herein.
  13          61.     Chapter 4.67.030(a) of the Ordinance (and its waiver provision) are void
  14   as violating the rights of the Plaintiff hotels doing business in the Santa Monica as
  15   set forth herein in violation of the provisions of 42 U.S.C. §1983, as the Defendant
  16   acting under color of law will have violated Plaintiff’s and the putative class
  17   members’ rights secured to them by the Constitutions of the United States and
  18   California.
  19                                          COUNT SIX
  20                              (Temporary Restraining Order and
  21                          Preliminary and Permanent Injunctions)
  22          62.     Plaintiff incorporates by reference herein the paragraphs of this
  23   Complaint as though fully set forth herein.
  24          63.     As set forth herein, Plaintiff has a likelihood of success on the merits of
  25   its   arguments     that    the   Chapter    is        unconstitutional   and/or   preempted.
  26          64.     Plaintiff will suffer irreparable injury if the requested injunctive relief is
  27   not granted. Plaintiff and the putative class members will be forced to hire (and pay)
  28   additional room attendants, and will further incur extra administrative costs, as the
                                                         15
  30                   CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 16 of 39 Page ID #:16




   1   Le Merigot and other putative class members will now have to hire/pay additional
   2   employees to administer the room cleaning system. This will cause Plaintiff and/or
   3   other class members to pass these costs along to the Le Merigot’s predominantly out-
   4   of-state clientele.
   5          65.    In the alternative, serious questions of law – which are substantial,
   6   difficult, and doubtful, which makes them fair ground for litigation and thus for more
   7   deliberative investigation – have been raised with respect to the validity of the
   8   Chapter and the balance of hardships tilts in Plaintiff’s favor.
   9          66.    Consideration of the public interest further weighs in favor of granting
  10   the requested injunctive relief.
  11                                 PRAYER FOR RELIEF
  12          WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
  13          (a)    Certifying this action as a class action and Plaintiff as a Class
  14   Representative;
  15          (b)    Approving Plaintiff’s present attorneys as Class Counsel;
  16          (c)    Entering preliminary and permanent injunctions preventing Chapter
  17   4.67.030(a) and its waiver provision from taking effect;
  18          (d)    Entering a Declaratory Judgment that Chapter 4.67.030(a) (and its
  19   waiver provision) are (i) invalid and unenforceable under the Dormant Commerce
  20   Clause; (ii) preempted by and in conflict with federal and California occupational
  21   health and safety laws; and/or (iii) preempted by the National Labor Relations Act;
  22          (e)    In the alternative to the actions requested in subparagraph (d) above, if
  23   the Court finds the subject provisions of the Ordinance enforceable, that it declare
  24   that room attendants adhering to the reduced cleaning workloads be permitted to
  25   perform additional non-room-cleaning work without imposition of the economic
  26   penalties set forth in the Ordinance;
  27          (f)    An award of Plaintiff’s costs and reasonable attorney’s fees expended
  28   in connection with this action; and
                                                   16
  30                  CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 17 of 39 Page ID #:17




   1         (g)   Such other and further relief as the Court may deem proper.
   2
   3    DATED: November 21, 2019           STOKES WAGNER ALC
   4
                                           By: /s/ Peter B. Maretz____________
   5                                          PETER B. MARETZ
                                              JAMIE L. SANTOS
   6                                          Attorneys for Plaintiff COLUMBIA
                                              SUSSEX MANAGEMENT, LLC,
   7                                          individually and on behalf of all other hotel
                                              owners and managers operating hotels in
   8                                          Santa Monica, California
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                17
  30                CLASS ACTION COMPLAINT FOR DECLARATORY AND OTHER RELIEF

  31
Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 18 of 39 Page ID #:18




                             EXHIBIT 1




                             EXHIBIT 1
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 19 of 39 Page ID #:19



            City Council Meeting: 6HSWHPEHU, 2019                          Santa Monica, California



                                            ORDINANCE NUMBER  (CCS)

                                                      (City Council Series)



                       AN ORDINANCE OF THE CITY COUNCIL OF THE CITY OF
               SANTA MONICA ADOPTING SANTA MONICA MUNICIPAL CODE CHAPTER 4.67
                          TO ENHANCE PROTECTION OF HOTEL WORKERS
                              IN THE LOCAL HOSPITALITY INDUSTRY


                     WHEREAS, by letter dated September 13, 2018, the Commission on the Status of

            Women requested the City Council of the City of Santa Monica to adopt legislation to

            protect hotel workers from physical violence, provide them fair compensation, and require

            education and training to enable hotel workers to protect their own rights and safety as

            well as public health and safety; and

                     WHEREAS, on October 23, 2018, the City Council directed staff to prepare an

            ordinance for Council consideration based on all of the elements included in the

            Commission on the Status of Women’s letter; and

                     WHEREAS, on August 13, 2019, the City Council directed staff to include a worker

            retention policy in the ordinance prepared for Council consideration; and

                     WHEREAS, other cities in California and other states have adopted local

            legislation to protect the safety and security and improve working conditions of hotel

            employees within their respective jurisdictions; and

                     WHEREAS, hotel workers are vital contributors to the Santa Monica community

            and the hospitality industry is an essential component of the City’s economy; and




                                                               1
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 20 of 39 Page ID #:20



                     WHEREAS, hotel workers who work by themselves in guest rooms are vulnerable

            to crimes and other threatening behavior, including sexual assault; and

                     WHEREAS, ensuring that hotel workers are equipped with personal security

            devices and supported in their ability to report criminal and threatening behavior to the

            proper authorities will promote their personal safety and improve public safety overall;

            and

                     WHEREAS, hotel workers are subject to being assigned overly burdensome

            workloads and unexpected overtime; and

                     WHEREAS, ensuring that hotel workers receive fair compensation when their work

            assignments exceed proscribed limits will promote the public interest and enable hotel

            workers to receive fair pay for honest work, to perform their work in a manner that

            adequately protects their personal wellbeing, and to meet personal and family obligations;

            and

                     WHEREAS, changes in ownership, control, or operation of hotels occur frequently

            in the hotel industry and can trigger mass layoffs of hotel workers and displace employees

            who are skilled, knowledgeable, and experienced in providing a safe, clean, and

            enjoyable experience for the millions of visitors who come to Santa Monica each year;

            and

                     WHEREAS, ensuring that hotel workers have an opportunity to continue working

            for a hotel upon change in hotel ownership, control, or operation will prevent both

            unnecessary disruption to the labor market and increased demands on social services

            provided by the City, and thereby maintain the stability and high level of service in the

            hospitality and tourism businesses in the City, which promotes the public welfare; and




                                                             2
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 21 of 39 Page ID #:21



                     WHEREAS, hotel workers are uniquely positioned to identify and report potential

            threats or crimes, including potential instances of human trafficking, domestic and sexual

            violence, and the presence of suspicious materials that may be linked to other potential

            criminal activity; and

                     WHEREAS, thorough housekeeping services are essential to preventing and

            avoiding the spread of disease and pests that pose potential risks to public health and the

            enjoyment of guests; and

                     WHEREAS, ensuring that hotel workers are provided with adequate training and

            education to establish a baseline level of knowledge on key issues affecting the public

            and their own wellbeing will ensure that hotel workers and visitors alike have safe and

            healthy experiences during their time in Santa Monica; and

                     WHEREAS, given that tourism is one of the largest industries in the City and in the

            entire region, establishing the foregoing safety and security measures, fair compensation,

            workforce stability, training and education, and worker retention standards for hotel

            workers will not only improve worker safety and working conditions, but also benefit the

            local and regional economy overall, and thereby promote the public health, safety, and

            welfare.




                                                             3
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 22 of 39 Page ID #:22



                     NOW, THEREFORE, THE CITY COUNCIL OF THE CITY OF SANTA MONICA

            DOES HEREBY ORDAIN AS FOLLOWS:

                     SECTION 1. Santa Monica Municipal Code Chapter 4.67 is hereby adopted to

            read as follows:

                                     Chapter 4.67 HOTEL WORKER PROTECTION

            4.67.010 Definitions.

                     As used in this chapter:

                     (a)     “Additional bed room” means a guest room with an additional bed or beds

            other than those regularly within the guest room, such as a cot or rollaway bed.

                     (b)     “Adverse employment action” means an action that detrimentally and

            materially affects the terms, conditions, or privileges of employment, including but not

            limited to any act to discharge, reduce in compensation, reduce work hours, alter

            established work schedules, increase workload, impose fees or charges, or change duties

            of a hotel worker.

                     (c)     “Affected hotel” means: (1) in the event of a change in control as defined in

            (d)(1) below, the hotel or discrete portion of the hotel that has been the subject of the

            change in control and remains in operation following the chance in control; or (2) in the

            event of a change in control as defined in (d)(2) or (d)(3) below, the hotel that remains in

            operation following the change in control of that hotel.

                     (d)     “Change in control" means (1) any sale, assignment, transfer, contribution,

            or other disposition of all or substantially all of the assets used in the operation of a

            hotel or a discrete portion of the hotel that continues in operation as a hotel; (2) any

            sale, assignment, transfer, contribution, or other disposition of a controlling interest




                                                             4
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 23 of 39 Page ID #:23



            (including by consolidation, merger, or reorganization) of a hotel employer or any

            person who controls a hotel employer; or (3) any other event or sequence of events

            (including a purchase, sale, lease, or termination of a management contract or lease)

            that causes the identity of the hotel employer at a hotel to change. For purposes of this

            chapter, a change in control shall be defined to occur on the date of execution of the

            document effectuating the change in control.

                     (e)     “Checkout room” means a guest room to be cleaned by a hotel worker due

            to the departure of the guest assigned to that room.

                     (f)     “City” means the City of Santa Monica.

                     (g)     “Eligible hotel worker” means a hotel worker employed by an incumbent

            hotel employer at the time of a change in control and who has been so employed for at

            least two months prior to the change in control.

                     (h)     “Emergency” means an immediate threat to public safety or of substantial

            risk of property loss or destruction.

                     (i)     “Guest” means a registered guest of a hotel, a person occupying a guest

            room with a registered guest, or a visitor invited to a guest room by a registered guest or

            other person occupying a guest room.

                     (j)     “Guest room” means any room or suite of rooms intended to be used by a

            guest of a hotel for sleeping purposes.

                     (k)     “Hotel” means an establishment that provides temporary lodging in the form

            of overnight accommodations in guest rooms to transient patrons who maintain a

            permanent place of residence elsewhere for payment for periods of 30 consecutive

            calendar days or less, and may provide additional services, such as conference and




                                                             5
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 24 of 39 Page ID #:24



            meeting rooms, restaurants, bars, or recreation facilities available to guests or to the

            general public. “Hotel” includes motor lodges, motels, apartment hotels, and tourist courts

            meeting the definition set forth above. “Hotel” also includes any contracted, leased or

            sublet premises operated in conjunction with a hotel or that is used for the primary

            purpose of providing services at a hotel. “Hotel” does not include a hostel, which is a

            lodging facility primarily characterized by dormitory-style accommodations, shared

            bathrooms, and reservations of beds rather than rooms. “Hotel” also does not include

            corporate housing, rooming houses, boarding houses, or private residential clubs, single-

            room occupancy housing, vacation rentals, or bed and breakfast establishments within a

            single-unit residence.

                     (l)     “Hotel employer” means any person who owns, controls, or operates a hotel

            in the City, and includes any person or contractor who, in a managerial, supervisory, or

            confidential capacity, employs hotel workers to provide services at a hotel in conjunction

            with the hotel’s purpose.

                     (m)     “Hotel worker” means any person who is employed by a hotel employer to

            provide services at a hotel. “Hotel worker” does not include a managerial, supervisory or

            confidential employee.

                     (n)     “Hotel worker retention period” means the period of time beginning on the

            date of a change in control and extending to 90 days from the first date that an affected

            hotel is open to the public after a change in control.

                     (o)     “Incumbent hotel employer” means a hotel employer who owns, controls, or

            operates a hotel prior to a change in control of the hotel or of a discrete portion of the

            hotel that continues to operate as a hotel after the change in control.




                                                             6
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 25 of 39 Page ID #:25



                     (p)     “Personal security device” means a portable emergency contact device,

            including but not limited to a panic button, that is designed so that a hotel worker can

            quickly and easily activate such device to summon to the hotel worker’s location prompt

            assistance by a hotel security officer, manager or supervisory hotel staff member

            designated by a hotel employer.

                     (q)     “Room attendant” means a hotel worker whose principal duties are to clean

            and put in order guest rooms in a hotel.

                     (r)     “Successor hotel employer” means a hotel employer who owns, controls, or

            operates a hotel after a change in control.

                     (s)     “Violent or threatening conduct” means: (1) any conduct that involves the

            use of physical violence or that would reasonably be interpreted as conveying a threat

            of the use of physical violence, and includes but is not limited to rape, assault (including

            sexual assault), and battery (including sexual battery), as defined by the California

            Penal Code, as well as any threat or attempt to commit such an act; or (2) any sexual

            conduct, or solicitation to engage in sexual conduct, directed by a guest at a hotel

            worker without the consent of the hotel worker and includes, but is not limited to,

            indecent exposure as defined by the California Penal Code.

                     (t)     “Workday” means any consecutive 24-hour period commencing at the same

            time each calendar day.

            4.67.020 Measures to protect hotel workers from violent or threatening conduct.

                     (a)     Personal security devices.

                             (1)      A hotel employer shall provide a personal security device to each

                     hotel worker assigned to work in a guest room or restroom facility where other hotel




                                                             7
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 26 of 39 Page ID #:26



                      employees are not present in the guest room or restroom facility. The personal

                      security device shall be provided at no cost to the hotel worker.

                             (2)      A hotel worker may activate a personal security device whenever a

                      hotel worker reasonably believes that violent or threatening conduct or an

                      emergency is occurring in the hotel worker’s presence. Immediately prior to or

                      upon activating the device, the hotel worker may cease work and leave the

                      immediate area of danger to await assistance. No hotel worker shall be subject to

                      an adverse employment action for activating a personal security device or for

                      ceasing work to await assistance absent clear and convincing evidence that the

                      hotel worker knowingly and intentionally made a false claim of emergency.

                             (3)      A hotel employer shall assign a security guard, manager or

                      supervisory hotel staff member to provide immediate on-scene assistance in the

                      event that a personal security device is activated.

                      (b)    Hotel workers’ rights. A hotel worker who brings to the attention of a hotel

            employer violent or threatening conduct by a hotel guest shall be afforded the following

            rights:

                             (1)      A hotel employer shall immediately allow a hotel worker sufficient

                      paid time to report the violent or threatening conduct to a law enforcement agency

                      and to consult with a counselor or advisor of the hotel worker’s choice.

                             (2)      A hotel employer shall not prevent, or attempt to prevent, a hotel

                      worker from reporting violent or threatening conduct to a law enforcement agency.




                                                             8
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 27 of 39 Page ID #:27



                             (3)      A hotel employer shall not take or threaten to take any adverse

                     employment action against a hotel worker based on the hotel worker’s decision not

                     to report violent or threatening conduct to a law enforcement agency.

                             (4)      Upon request by a hotel worker, a hotel employer shall provide

                     reasonable accommodations to a hotel worker who has been subjected to violent

                     or threatening conduct. Reasonable accommodations may include, but are not

                     limited to, a modified work schedule, reassignment to a vacant position, or other

                     reasonable adjustment to job structure, workplace facility, or work requirements.

                     (c)     Notice. A hotel employer shall place on the back of the entrance door to

            each guest room and restroom facility in a hotel a sign written in a font size of no less

            than 18 points, that includes the heading “The Law Protects Hotel Workers From

            Threatening Behavior,” provides a citation to this chapter of the Santa Monica Municipal

            Code, and notifies guests that the hotel employer provides personal security devices to

            its employees.

                     (d)     Training. A hotel employer shall provide training to its hotel workers

            regarding how to use and maintain a personal security device, the hotel employer’s

            protocol for responding to activation of a personal security device, and the rights of hotel

            workers and obligations of the hotel employer as set forth in this section. Such training

            shall be provided to hotel workers on the later of the effective date of this chapter or within

            one month of the hotel worker’s date of hire.




                                                             9
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 28 of 39 Page ID #:28



            4.67.030 Measures to provide fair compensation for workload.

                     (a)     Workload limitation. For hotels with fewer than 40 guest rooms, a hotel

            employer shall not require a room attendant to clean rooms amounting to a total of more

            than 4,000 square feet of floor space in any eight-hour workday, unless the hotel employer

            pays the room attendant twice the room attendant’s regular rate of pay for each and every

            hour worked during the workday. For hotels with 40 or more guest rooms, a hotel

            employer shall not require a room attendant to clean rooms amounting to a total of more

            than 3,500 square feet of floor space in any eight-hour workday, unless the hotel employer

            pays the room attendant twice the room attendant’s regular rate of pay for each and every

            hour worked during the workday. If a room attendant is assigned to clean seven or more

            checkout or additional bed rooms during any eight-hour workday, each such checkout or

            additional bed room shall for purposes of this subsection count as 500 square feet,

            regardless of the actual square footage of each room. The limitations contained herein

            apply to any combination of spaces, including guest rooms, meeting rooms, and other

            rooms within the hotel, and apply regardless of the furniture, equipment, or amenities in

            such rooms.

                     (b)     Workload proration. The maximum floor space set forth in subsection (a)

            shall be reduced on a prorated basis if a room attendant works less than eight hours in a

            workday, shall be increased on a prorated basis for each hour of overtime that a room

            attendant works in excess of eight hours in a workday, and shall be calculated on a

            prorated basis by room attendant if a room attendant is assigned to clean rooms jointly

            with one or more other room attendants.




                                                             10
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 29 of 39 Page ID #:29



                     (c)     Voluntary overtime. A hotel employer shall not require or permit a hotel

            worker to work more than 10 hours in a workday unless the hotel worker consents in

            writing to do so. A hotel worker’s consent shall not be valid unless the hotel employer has

            advised the hotel worker in writing seven days prior to the hotel worker’s consent that the

            hotel worker may decline to work more than 10 hours in a workday and that the hotel

            employer will not subject the hotel worker to any adverse employment action for declining

            to work more than 10 hours in a workday. This subsection shall not apply in the event of

            an emergency.

                     (d)     Preservation of records. Each hotel employer shall maintain for at least

            two years a record of each room attendant’s name, rate of pay, pay received, rooms

            cleaned or total square footage cleaned for each workday, overtime hours worked for

            each workday, and any written consents provided pursuant to subsection (b) above. A

            hotel employer shall make these records available for inspection and copying to any hotel

            worker or hotel worker’s employee representative, except that the names and other

            personally identifying information of individual hotel workers shall be redacted except to

            the extent that the records identify the hotel worker who is making the request.

            4.67.040 Notice of change in control.

                     (a)     Within five days of a change in control, a successor hotel employer shall

            post written notice of the change in control at the location of the affected hotel. This

            written notice shall remain posted during any closure of the affected hotel and for six

            months following the first date on which the affected hotel is open to the public under

            the successor hotel employer.




                                                             11
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 30 of 39 Page ID #:30



                     (b)     This written notice shall include, but not be limited to, the name and

            contact information of the incumbent hotel employer, the name and contact information

            of the successor hotel employer, and the effective date of the change in control.

                     (c)     This written notice shall be posted in a conspicuous place at the affected

            hotel and shall be readily visible to eligible hotel workers, other employees, and

            applicants for employment.

            4.67.050 Hotel worker retention.

                     (a)     Within 15 days of a change in control, an incumbent hotel employer shall

            provide a successor hotel employer with a list of eligible hotel workers. This list shall

            include the name, date of hire, and job classification of each eligible hotel worker. A

            successor hotel employer shall be required to maintain and hire from this list during the

            hotel worker retention period.

                     (b)     A successor hotel employer shall, during the hotel worker retention period,

            offer each eligible hotel worker employment for no less than 90 days, except that:

                             (1)      A successor hotel employer shall not be required to offer

                     employment to an eligible hotel worker if the successor hotel employer has

                     reasonable and substantiated cause not to retain that eligible hotel worker based

                     on that eligible hotel worker’s individual performance or conduct while employed

                     by the incumbent hotel employer; and

                             (2)      If a successor hotel employer determines during the hotel worker

                     retention period that it requires fewer hotel workers than were required by the

                     incumbent hotel employer, the successor hotel employer shall retain eligible hotel

                     workers pursuant to the terms of a relevant collective bargaining agreement, if any,




                                                             12
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 31 of 39 Page ID #:31



                     or by seniority and experience within each job classification to the extent that

                     comparable job classifications exist.

                     (c)     An eligible hotel worker retained pursuant to this section shall be employed

            under terms and conditions established by the successor hotel employer as required by

            law and shall not be discharged except for good cause based on individual performance

            or conduct.

                     (d)     An offer of employment made pursuant to subsection (b) shall be made in

            writing and shall remain open for at least ten business days from the date of the offer.

                     (e)     A successor hotel employer shall retain written verification of each offer of

            employment made pursuant to subsection (b). This verification shall include the name,

            address, date of hire, and job classification of the eligible hotel worker to whom the offer

            was made. A successor hotel employer shall retain the required verification for no less

            than three years from the date the offer is made.

                     (f)     At the end of the hotel worker retention period, a successor hotel employer

            shall provide each hotel worker retained pursuant to this section with a written

            performance evaluation. If the hotel worker’s performance was satisfactory, the successor

            hotel employer shall consider offering the hotel worker continued employment under the

            terms and conditions established by the successor hotel employer and as required by

            law. A successor hotel employer shall retain the written performance evaluation required

            under this subsection for no less than three years from the date it is issued.

                     (g)     The rights to retention set forth in this section do not apply to any

            managerial, supervisory, or confidential employee and do not include the right to retain

            any supervisory or management responsibility.




                                                             13
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 32 of 39 Page ID #:32



            4.67.060 Public housekeeping training.

                     (a)     The City manager, or designee, shall establish a process whereby the City

            will certify and designate a “Public Housekeeping Training Organization.” The

            certification and designation of the Public Housekeeping Training Organization shall be

            carried out by the City Manager, or designee, subject to ratification by the City Council.

                     (b)     In order to become certified as the designated Public Housekeeping

            Training Organization, the organization shall meet requirements set forth by the City

            manager, or designee, that shall include but not be limited to the following:

                             (1)      The Public Housekeeping Training Organization must have

                     experience providing training to hotel workers or immigrant low-wage workers,

                     utilize interactive teaching strategies that engage across multiple literacy levels,

                     and provide trainers and educators who are culturally competent and fluent in the

                     language or languages that hotel workers understand.

                             (2)      The Public Housekeeping Training Organization shall offer a

                     “Public Housekeeping Training Program” that includes no less than six hours of

                     training, including live and interactive instruction, on the following elements,

                     except that the City manager, or designee, may determine that any element

                     below is separately and sufficiently required by State or local law, in which case

                     the element may be eliminated and the total training time reduced accordingly:

                                      (A)     hotel worker rights and hotel employer responsibilities under

                             this chapter and Chapter 4.63 of this Code;




                                                             14
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 33 of 39 Page ID #:33



                                      (B)     best practices for identifying and responding to suspected

                              instances of human trafficking, domestic violence, or violent or threatening

                              conduct;

                                      (C)     best practices for effective cleaning techniques to prevent

                              the spread of disease;

                                      (D)     best practices for identifying and avoiding insect or vermin

                              infestations; and

                                      (E)     best practices for identifying and responding to the presence

                              of other potential criminal activity.

                              (3)     The Public Housekeeping Training Organization may coordinate

                     with a hotel employer to ensure that training content aligns where appropriate

                     with the hotel employer’s policies and procedures. Ultimate discretion regarding

                     training content shall remain with the Public Housekeeping Training

                     Organization, subject to requirements set forth by the City manager, or designee.

                              (4)     The Public Housekeeping Training Organization shall administer a

                     “Public Housekeeping Examination” to hotel workers who complete its training

                     program. The Public Housekeeping Examination shall test basic proficiency in

                     the required training elements.

                              (5)     The Public Housekeeping Training Organization shall promptly

                     issue a “Public Housekeeping Certificate” to any person who successfully

                     completes its Public Housekeeping Training Program and Public Housekeeping

                     Examination. A Public Housekeeping Certificate shall be valid for a period of five

                     years.




                                                              15
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 34 of 39 Page ID #:34



                             (6)      The Public Housekeeping Training Organization shall offer a right

                     of review to an individual who completes the Public Housekeeping Training

                     Program but does not successfully complete the Public Housekeeping

                     Examination.

                     (c)     A hotel employer shall contract with the certified Public Housekeeping

            Training Organization to, no less than annually, conduct a Public Housekeeping

            Training Program, administer a Public Housekeeping Examination, and issue a Public

            Housekeeping Certificate to each person who has successfully completed the Public

            Housekeeping Training Program and Public Housekeeping Examination. A hotel

            employer shall document compliance with the training requirement set forth in this

            section by completing and signing a form as required by the City to certify that the

            training was conducted. The Public Housekeeping Training Organization that provides

            such a training shall submit a report to the City within five days of the training to

            document the date on which the training was held and the names of all hotel workers

            who received Public Housekeeping Certificates.

                     (d)     No hotel employer shall employ a hotel worker to work as a room

            attendant for more than 120 days unless the hotel worker presents the hotel employer

            with a valid Public Housekeeping Certificate. This subsection shall become effective

            one year from the effective date of this chapter.

                     (e)     Each hotel employer shall retain records sufficient to demonstrate

            compliance with this section, including a copy of a valid Public Housekeeping Certificate

            for each hotel worker then assigned to work as a room attendant.




                                                             16
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 35 of 39 Page ID #:35



            4.67.070 Limited waiver for certain hotel employers.

                     (a)     The City manager, or designee, shall grant a waiver from the requirements

            of this chapter to any hotel employer who demonstrates that compliance with this chapter

            would require the hotel employer, in order to avoid bankruptcy or a shutdown of the hotel

            employer’s hotel, to reduce its workforce by more than 20 percent or curtail its hotel

            workers’ total hours by more than 30 percent. The City manager, or designee, shall grant

            such a waiver only after reviewing a hotel employer’s financial condition at the hotel

            employer’s expense. A waiver granted under this section shall be valid for no more than

            one year. A determination by the City manager, or designee, to grant or deny a request

            for waiver under this section may be appealed to a hearing examiner pursuant to Chapter

            6.16 of this Code.

                     (b)     Prior to submitting a waiver application pursuant to this section, a hotel

            employer shall provide written notice of the waiver application to all hotel workers

            employed by the hotel employer. Within three days of receiving a waiver determination

            from the City manager, or designee, under this section, a hotel employer shall provide

            written notice of the determination to all hotel workers employed by the hotel employer.

            4.67.080 Notice.

                     A hotel employer shall provide written notice of the hotel workers’ rights set forth

            in this chapter to each hotel worker at the time of hire or on the effective date of this

            chapter, whichever is later. Such written notice shall be provided in English, Spanish and

            any other language spoken by five percent or more of the hotel workers employed by the

            hotel employer.




                                                             17
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 36 of 39 Page ID #:36



            4.67.090 Retaliatory action prohibited.

                     No person shall take an adverse employment action against a hotel worker for

            exercising rights protected under this chapter. There shall be a rebuttable presumption

            that an adverse employment action taken against a hotel worker within 90 days of the

            hotel worker’s exercise of rights under this chapter was taken in retaliation for the exercise

            of such rights.

            4.67.100 Administrative regulations.

                     The City manager, or designee, is authorized to adopt administrative regulations

            that are consistent with and in furtherance of the provisions of this chapter. Violations of

            the administrative regulations adopted pursuant to this section shall constitute violations

            of this chapter and shall subject the violator to the penalties set forth in this chapter.

            4.67.110 Supersession by collective bargaining agreement.

                     The provisions of sections 4.67.030, 4.67.040, and 4.67.050, or any part thereof,

            may be waived pursuant to a bona fide collective bargaining agreement, but only if the

            waiver is expressly set forth in clear and unambiguous written terms. Neither party to a

            collective bargaining relationship may waive or supersede any provision of this chapter

            by means of unilaterally imposed terms and conditions of employment.

            4.67.120 Civil remedies.

                     (a)     Civil action. The City or any aggrieved person may enforce the provisions

            of this chapter by means of a civil action.

                     (b)     Injunction. Any person who commits an act, proposes to commit an act,

            or engages in any pattern or practice that violates this chapter may be enjoined therefrom

            by a court of competent jurisdiction. An action for injunction under this subsection may




                                                             18
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 37 of 39 Page ID #:37



            be brought by any aggrieved person, by the City Attorney, or by any person or entity who

            will fairly and adequately represent the interests of an aggrieved person or persons.

                     (c)     Damages and penalties. Any person who violates the provisions of this

            chapter is liable for any actual damages suffered by any aggrieved person or for statutory

            damages up to the amount of $100 per aggrieved person per day, except that statutory

            damages for failure to maintain records shall not exceed $1,000 per day in total. For

            willful violations, the amount of monies and penalties to be paid under this subsection

            shall be trebled.

                     (d)     Attorneys’ fees and costs. In a civil action brought under this section, the

            court shall award the prevailing party reasonable attorneys’ fees and costs, including

            expert witness fees, except that, notwithstanding Section 998 of the Code of Civil

            Procedure, a prevailing defendant shall not be awarded fees and costs unless the court

            finds the action was frivolous, unreasonable, or groundless when brought, or the plaintiff

            continued to litigate after it clearly became so.

                     (e)     Cumulative remedies.            The remedies set forth in this chapter are

            cumulative. Nothing in this chapter shall be interpreted as restricting, precluding, or

            otherwise limiting a separate or concurrent criminal prosecution under this Code or State

            law.

            4.67.130 Effective date.

                     This chapter shall become effective on January 1, 2020, with the exception of

            section 4.67.050, which shall become effective immediately.

                     SECTION 2. If any section, subsection, sentence, clause, or phrase of this

            Ordinance is for any reason held to be invalid or unconstitutional by a decision of any




                                                              19
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 38 of 39 Page ID #:38



            court of competent jurisdiction, such decision shall not affect the validity of the remaining

            portions of this Ordinance. The City Council hereby declares that it would have passed

            this Ordinance and each and every section, subsection, sentence, clause, or phrase not

            declared invalid or unconstitutional without regard to whether any portion of the ordinance

            would be subsequently declared invalid or unconstitutional.

                     SECTION 3. The Mayor shall sign and the City Clerk shall attest to the passage of

            this Ordinance. The City Clerk shall cause the same to be published once in the official

            newspaper within 15 days after its adoption.


            APPROVED AS TO FORM:


            _________________________
            LANE DILG
            City Attorney




                                                             20
DocuSign Envelope ID: F715789C-F2B4-4BB5-A30C-216D529F116A
          Case 2:19-cv-09991-ODW-SK Document 1 Filed 11/21/19 Page 39 of 39 Page ID #:39



                 Approved and adopted this 10th day of September, 2019.


                                                             _____________________________
                                                               Gleam Davis, Mayor
                 State of California              )
                 County of Los Angeles            ) ss.
                 City of Santa Monica             )


                        I, Nikima S. Newsome, Assistant City Clerk of the City of Santa Monica,
                 do hereby certify that the foregoing Ordinance No. 2614 (CCS) had its
                 introduction on August 27, 2019, and was adopted at the Santa Monica City
                 Council meeting held on September 10, 2019, by the following vote:


                 AYES:         Councilmembers Morena, Himmelrich, Winterer, Jara,
                               Mayor Pro Tem O’Day, Mayor Davis

                 NOES:         None

                 ABSENT: Councilmember McKeown


                 ATTEST:

                                                                         
                 _____________________________________                 _________________
                 Nikima S. Newsome, Assistant City Clerk                    Date




                 A summary of Ordinance No. 2614 (CCS) was duly published pursuant to
                 California Government Code Section 40806.
